UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7935


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MAMIE LOUISE JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:05-cr-00314-BO-1; 5:07-cv-00333-BO)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mamie Louise Jones, Appellant Pro Se.       Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mamie         Louise    Jones        seeks       to     appeal         the        district

court’s    order      denying      relief       on    her     28    U.S.C.         § 2255       (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate          of     appealability.                    28     U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent      “a    substantial          showing           of    the       denial       of    a

constitutional        right.”            28    U.S.C.        § 2253(c)(2)           (2000).           A

prisoner        satisfies         this        standard        by        demonstrating              that

reasonable       jurists      would       find       that     any       assessment            of     the

constitutional        claims       by    the    district          court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Jones has

not made the requisite showing.                        Accordingly, we deny Jones’

motion    for     a   certificate          of    appealability            and       dismiss          the

appeal.     We dispense with oral argument because the facts and

legal    contentions        are     adequately         presented          in       the    materials

before    the    court      and    argument          would    not       aid    the       decisional

process.

                                                                                          DISMISSED



                                                2